Case 2:19-cv-04254-PA-JPR Document 35 Filed 06/16/20 Page 1 of 1 Page ID #:182

 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN GUIDICE,                                 CV 19-04254 PA (JPRx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   DR. HEATHER WILSON,
     SECRETARY DEPARTMENT OF THE
15   AIR FORCE AGENCY,
16                 Defendant.
17
18         Pursuant to the Court’s June 16, 2020 Order dismissing this action for lack of
19   prosecution and for failure to comply with the Court’s orders,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: June 16, 2020                             _________________________________
                                                                 Percy Anderson
25
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
